internal_revenue_service number release date index number --------------------------------- ------------------------------- --------------------------- ---------------------------------- ty department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------------ --------------------------------------------------- telephone number -------------------- refer reply to cc ita b01 plr-110347-16 date date --------------------------------------------------------- taxpayer taxable_year ------ x year company a y date company b company c firm firm firm advisor -------------------------------------------- ------ --------------------------------------------- ---------------------------------------------- ---------------- --------------- ---------------- ------------------ --------------------- ----------------------------- --------------------------------------- dear ----------------- this letter responds to your letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 2011_18_irb_746 which includes attaching statements to taxpayer’s original federal_income_tax return for taxable_year facts taxpayer is the common parent of a consolidated_group engaged in the business of x in year taxpayer was formed for the purpose of acquiring company a which was engaged in the business of y on date taxpayer acquired percent of the stock of company a in a taxable stock acquisition shortly after the acquisition company a’s plr-110347-16 name was changed to company b taxpayer incurred success-based fees payable to three consultants firm firm and firm in connection with the acquisition of company a pursuant to the formal engagement letters firm firm and firm earned the fees based on the value of the acquisition which were due only when and if the transaction closed successfully on taxpayer’s original federal_income_tax return for taxable_year prepared by advisor taxpayer capitalized percent of the success-based_fee related to the acquisition and deducted the remaining percent pursuant to sec_263 and the safe_harbor election provided in revproc_2011_29 however in reliance on advisor taxpayer failed to attach the mandatory statements identifying the transaction and setting forth the allocation as required by sec_4 of revproc_2011_29 law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity cost that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to the acquisition of company b was part of a larger transaction which included other businesses of company b’s ultimate parent company c only the success-based fees associated with the stock acquisition of company b are at issue in this ruling_request plr-110347-16 allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction and by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide that standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government see also sec_301_9100-3 and c conclusion based solely on the facts and representations submitted we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statements as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-110347-16 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success- based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 moreover this ruling does not express or imply any opinion whether taxpayer’s acquisitions are within the scope of revrul_90_95 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates branch chief branch income_tax accounting cc
